NON-FINAL OFFICE ACTION	
This non-final office action addresses U.S. Application No. 16/408,309, which is a broadening reissue application of U.S. Application No. 13/539,585 (hereinafter the “585 Application"), entitled CURRENT MEASUREMENT SYSTEM, which issued as U.S. Patent No. 9,644,995 (hereinafter the “995 Patent").
The status of the claims is as follows:
Claims 1-35 are pending and examined herein.
Claims 1-35 are rejected.

I.	MAINTENANCE FEES
Examiners find that the 995 Patent issued on May 9, 2017, which implies that the 3.5 year maintenance fees under 35 U.S.C. 41(b)(1)(A) were due on November 9, 2020.  However, following a review of the fee payment history service, Examiners find no fees were paid during such time.  Thus, Applicant is currently in the grace period for filing the maintenance fees for the 995 Patent.

II.	STATUS OF CLAIMS
The 995 Patent issued with claims 1-25.  
Applicant filed a preliminary amendment on May 9, 2019 (hereinafter the "May 2019 Preliminary Amendment") along with the filing of the present reissue application.  This amendment has been entered.  In the May 2019 Preliminary Amendment, the specification was amended to add cross-noting application information.  Furthermore, patented claims 1-25 were unchanged and new claims 26-31 were added.
2020 Preliminary Amendment”).  In this amendment, patent claim 1 was amended, patent claims 2-25 were unchanged and new claims 26-35 were added.  
Therefore, claims 1-35 are pending and will be examined herein.

III.	PRIORITY
Examiners acknowledge that the present application is a reissue application of the 585 Application.  Examiners further acknowledge the claim of priority to U.S. Provisional Application No. 61/503,555, filed June 30, 2011 (hereinafter the “555 Provisional Application”).
However, Examiners do not find the pending and examined claims are entitled to priority to the 555 Provisional Application.  For example, the pending and examined claims are directed to the multiple power supplies with regard to the current measurement circuit.  This subject matter was not disclosed until the filing of the 585 Application on July 2, 2012.  See e.g., FIGS. 12-15 which were not present in the 555 Provisional Application.  Accordingly, Examiners find that the pending and examined claims are only entitled to the filing date of the 585 Application on July 2, 2012.

IV.	OJBECTIONS TO THE SPECIFICATION
The 2020 Preliminary Amendment is objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure.  35 U.S.C. §132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is the incorporation by reference of the 555 Provisional Application.  The filing of a non-provisional application 

V.	CLAIM OBJECTIONS
The claim amendments provided in the 2020 Preliminary Amendment are objected to because they are not compliant with 37 C.F.R. §1.173(b)(2) which requires appropriate claim identifiers.  For example, since claim 1 is a patented and amended claim, it should be identified as such (i.e. “Original, Amended”), claims 2-25 are original patent claims and should be identified as such (i.e., “Original”) and claims 26-35 are new claims and should be identified as such (i.e., “New”).  See MPEP §1453(V).  Appropriate correction is required in the next response to the Office.


VI.	OBJECTION TO 37 C.F.R. 3.73(C) STATEMENT
The statement of ownership filed February 7, 2020 (hereinafter the “2020 3.73 Statement”) under 37 C.F.R. 3.73(c) is noted but is objected to because it does not list the proper Application No./Patent No. on the form.  For reissue applications, Applicant must establish ownership in the application/patent sought to be reissued.  See 37 C.F.R. §1.172(a).  In the present reissue application Applicant must thus identify ownership, via a statement under 37 C.F.R. 3.73(c), of the 585 Application/995 Patent.  However, Applicant has listed the present reissue application and its filing date in the 2020 3.73 Statement, which is not sufficient.  For example, under the section “Application No./ Patent No.” the 585 Application/995 Patent and their “Filed/Issue Date” should be identified, not the present reissue application.  Appropriate correction is required.

VII.	REJECTIONS BASED ON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 26, 27 and 30-35 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
07/02/2012	The 585 Application was filed and contained original prosecuted claims 1-18.    Of these original claims, prosecuted claim 1 was an independent apparatus claim and prosecuted claim 12 was an independent method claim.
10/29/2015	The original examiner issued an Office action rejecting all prosecuted claims over prior art (hereinafter the “2015 NF Action”).
02/18/2016	Applicant filed an amendment to the prosecuted claims (hereinafter the “Feb 2016 Amendment”) in response to the 2015 NF Action.  Therein, prosecuted apparatus claim 1 and prosecuted method claim 12 were amended as follows:
1.    (currently amended) A measurement system for measuring an input electrical current from a current source and generating a current measurement signal, comprising a current measuring circuit having a first input terminal connected to the current source and an output terminal for providing the current measurement signal,
wherein the current measuring circuit further comprises one or more power supply terminals arranged to receive one or more voltages from a power supply for powering the current measuring circuit, and
wherein the current measuring circuit further comprises a first voltage source coupled to the one or more power supply terminals, the first voltage source providing a disturbance voltage to the one or more power supply terminals, the disturbance voltage representing a voltage at the first input terminal,
wherein the first input terminal, the output terminal and the one or more power supply terminals are distinct, and
wherein the current source, the power supply and the first voltage source are distinct.

12. (currently amended) A method for measuring an input electrical current from a current source and generating a current measurement signal, comprising:
providing the input current to a first input terminal of a current measuring circuit, the current measuring circuit having one or more power supply terminals arranged to receive one or more power supply voltages from a power supply for powering the current measuring circuit, and
providing a disturbance voltage from a voltage source to the one or more power supply terminals, the disturbance voltage representing a voltage at the first input terminal, and 
generating an output signal at an output terminal of the current measuring circuit representing the input electrical current at the first input terminal of the current measuring circuit,
wherein the first input terminal, the output terminal and the one or more power supply terminals are distinct, and
wherein the current source, the power supply and the first voltage source are distinct.

	Applicant in the Feb 2016 Amendment further specifically argued that the newly added features these claims overcame the application of the references applied in the 2015 NF Action.  See Feb 2016 Amendment pages 13-14.  
05/31/2016	The original examiner issued a Final Office action rejecting all prosecuted claims over prior art (hereinafter the “2016 Final Action”).
07/22/2016	Applicant filed a further amendment to the prosecuted claims (hereinafter the “July 2016 Amendment”) in response to the 2016 Final Action.  Therein, prosecuted apparatus claim 1 and prosecuted method claim 12 were amended as follows:
1. (currently amended) A measurement system for measuring an input electrical current from a current source and generating a current measurement signal, comprising a current measuring circuit having a first input terminal connected to the current source for receiving the input electrical current from the current source and an output terminal for providing the current measurement signal,
wherein the current measuring circuit further comprises one or more power supply terminals arranged to receive one or more voltages from a power supply for powering the current measuring circuit, and
wherein the current measuring circuit further comprises a first voltage source coupled to the one or more power supply terminals, the first voltage source providing a disturbance voltage to the one or more power supply terminals, the disturbance voltage representing a voltage at the first input terminal.,
wherein the first input terminal, the output terminal and the one or more power supply terminals are distinct, [[and]]
wherein the current source, the power supply and the first voltage source are distinct,
and wherein the measurement circuit is configured to drive the one or more power supply voltages with a voltage essentially the same as a voltage present at the first input terminal by feeding the disturbance voltage to the one or more power supply terminals.

12. (currently amended) A method for measuring an input electrical current from a current source and generating a current measurement signal, comprising:
providing the input electrical current from the current source to a first input terminal of a current measuring circuit, the current measuring circuit having one or more power supply terminals arranged to receive one or more power supply voltages from a power supply for powering the current measuring circuit, and
providing a disturbance voltage from a voltage source to the one or more power supply terminals, the disturbance voltage representing a voltage at the first input terminal, hence driving the one or more power supply voltages with a voltage essentially the same as a voltage present at the first input terminal, and
generating an output signal at an output terminal of the current measuring circuit representing the input electrical current at the first input terminal of the current measuring circuit,
wherein the first input terminal, the output terminal and the one or more power supply terminals are distinct, and
wherein the current source, the power supply and the first voltage source are distinct.

Applicant in the July 2016 Amendment further specifically argued that the newly added features these claims overcame the application of the reference applied in the 2016 Final Action and further again argued that the applied prior art did not disclosed those features added to the claims in the Feb 2016 Amendment.  See July 2016 Amendment at least page 9.  
10/24/2016	The original examiner issued a Notice of Allowance, allowing prosecuted claims 1-18.
01/18/2018	Applicant further filed an amendment after the Notice of Allowance added new claims 19-25 which depended from independent prosecuted claim 1.
03/10/2015	The 585 Application issued as the 995 Patent.  The claims were not renumbered.  Thus, prosecuted claims 1-25 became patent claims 1-25, respectively.
Based on the above finding of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“the first input terminal, the output terminal and the one or more power supply terminals are distinct,” and “the current source, the power supply and the first voltage source are distinct" as recited in Patent Claims 1-25.  These features related to the distinct of these components was added to the claims in the Feb 2016 Amendment in response to an art rejection and further were explicitly argued by the Applicant in both the Feb 2016 Amendment and the July 2016 Amendment as a distinct feature over the applied prior art.
SGL(b)	“the measurement circuit is configured to drive the one or more power supply voltages with a voltage essentially the same as a voltage present at the first input terminal by feeding the disturbance voltage to the one or more power supply terminals" as recited in apparatus Patent Claims 1-11 and 19-25.  These added features related to the driving of the power supply voltages and the input terminal at essential the same voltage was added to the claims in the July 2016 Amendment in response to an art rejection and further was explicitly argued by the Applicant in the July 2016 Amendment as a distinct feature over the applied prior art.
SGL(c)	“driving the one or more power supply voltages with a voltage essentially the same as a voltage present at the first input terminal " as recited in method Patent Claims 12-18.  These added features related to the driving of the power supply voltages and the input terminal at essential the same voltage was added to the claims in the July 2016 Amendment in response to an art rejection and further was explicitly argued by the Applicant in the July 2016 Amendment as a distinct feature over the applied prior art.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Recapture in Claims 26, 27 and 30-35 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 26, 27 and 30-35 of the present reissue application in comparison to Patent Claims 1-12 and 19-25 of the 995 Patent, Examiners find that Applicant through the 2020 Preliminary Amendment has broadened the scope of the patent claims by specifically deleting the entire combination of SGL(a) above which is the features related to the distinctness of several components.  Compare these claims to claim 28 which positively recites these SGL(a). 
Regarding step 2, Examiners find that the deletion of the distinctness of the input terminal, output terminal and the one or more power supply terminals and further the distinctness of the current source, the power supply and the first voltage source is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the distinctness of these elements was the features that overcame the prior art, which eventually achieved the allowance and issue of the 995 Patent.
Regarding step 3, for pending and examined claims 26, 27 and 30-35, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 26, 27 and 30-35, Examiners find that these claims have not been narrowed in other aspects related to SGL(a), rather the distinctness of the noted elements therein as added and argued by Applicant has been completely removed from these claims.  Thus, pending and examined claims 26, 27 and 30-35 have not been narrowed in any respects related to the omitted subject matter in SGL(a).
In view of the forgoing, Examiners find Applicant specifically removed the features of SGL(a) in pending and examined claims 26, 27 and 30-35 surrendered during the prosecution of the original application, the 585 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in claims 26, 27 and 30-35 herein.

VIII.	REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed February 7, 2020 (hereinafter the "2020 Reissue Declaration”) is acknowledged.  However, Examiners find that the 2020 Reissue Declaration is improper because it fails to identify a claim Applicant seeks to broaden which is an explicit requirement under the rules above.  Simply stating that “Claims 1-25 do not cover the full breadth of our disclosed invention” is not an identification of any specific claim to broaden.
Furthermore, the Substitute Statement in Lieu of an Oath or Declaration filed February 7, 2020 (hereinafter the “2020 Substitute Statement”) is improper because it is does not state any error on which to base the reissue.  Examiners note that the 2020 Substitute Statement identifies a continuation sheet for the error statement; however, Examiners do not find such attached sheet.  
Accordingly, Applicant is required to provide a new reissue oath or declaration, or a substitute statement in lieu thereof that states a proper error on which to base this reissue application and further specifically identifies a claim Applicant seeks to broaden.

IX.	REJECTIONS BASED ON DEFECTIVE REISSUE DECLARATION
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-35 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2019 Reissue Declaration is set forth in the discussion above.

X.	CLAIM INTERPRETATION
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer.  See MPEP §2111.01 IV.
The Examiners further find that because the examined claims herein recite neither “step for” nor “means for” nor any substitutes therefor, the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

Specific Interpretations Applied Herein Regarding Distinctness
Examiners find claim 26 recites “one or more power supply terminals for the circuit to receive one more power supply voltages from a power supply” and further a “first voltage source coupled to the one or more power supply terminals.”  Examiners further find claims 28 and 29 which depends from claim 26 explicitly recite the power supply and the first voltage source are “distinct.”  Thus, based on claim differentiation, Examiners find that the scope of claim 26 would include the power supply and the first voltage source not being distinct, i.e., they overlap or are the same component.  This finding is consistent with the amendments made by Applicant during prosecution of the 585 Application discussed above wherein Applicant specifically put the distinctness of these components to achieve an allowance of the claims as the 995 Patent.  Accordingly, based on these findings, Examiners find a reasonable interpretation of claim 26 would be wherein the power supply and the first voltage source are the same or overlapping components or are distinct components.

XI.	CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Anticipation Rejections Applying Innello
Claims 26, 27 and 35 are rejected under pre-AIA  35 U.S.C. §102(b) as being anticipated by U.S. Patent Application Publication No. 2004/0075442 to Innello et al. (hereinafter “Iannello”).
Regarding claim 26, Iannello discloses an inspection tool (See Iannello FIGS. 1 and 3, particularly FIG. 3, reprinted below), comprising:

    PNG
    media_image1.png
    283
    495
    media_image1.png
    Greyscale

Iannello FIG. 3
a measurement system configured to measure an input electrical signal from a capacitive sensor and to generate a current signal (See FIG. 3 above, capacitive sensor 1240 and circuit shown to measure the output thereof), the measurement system comprising: a circuit comprising:
a first input terminal connected to the capacitive sensor and configured to receive the input electrical current from the capacitive sensor (See FIG. 3 above, positive input terminal to amplifier 1430);
one or more power supply terminals arranged to receive one or more power supply voltages from a power supply configured to power the circuit (See FIG. 3 above, power supply terminals for amplifier 1430 from general power supply comprising amplifiers 1432 and 1436 and voltages +V and -V);
a first voltage source coupled to the one or more power supply terminals and configured to provide a disturbance voltage to the one or more power supply terminals, the disturbance voltage representative of a voltage at the first input terminal (Note Claim Interpretation section above regarding the first voltage source and see FIG. 3 above, first voltage source +V and amplifier 1432); and
an output terminal configured to provide the current signal (See FIG. 3 above, output terminal of amplifier 1430)
wherein the circuit is configured to drive the one or more power supply voltages with a voltage essentially the same as a voltage present at the first input terminal by directing the disturbance voltage to the one or more power supply terminals (See FIG. 3 above and see ¶¶0044-0045 wherein the circuit is configure to remove the parasitic capacitance at capacitor 1434 to zero which implies the same voltage is being input into the input terminal of the amplifier 1430 as the power supply terminals).
Regarding claim 27, Iannello discloses the tool of claim 26 and further wherein the first input terminal, the output terminal and the one or more power supply terminals are distinct (See FIG. 3 above, note input terminal, output terminal and power supply terminals for amplifier 1430).
Regarding claim 35, Iannello discloses a capacitive measurement system configured to measure an input electrical signal from a capacitive sensor and to generate a current signal (See Iannello FIGS. 1 and 3, particularly FIG. 3, reprinted above), the capacitive measurement system comprising:
a first input terminal connected to the capacitive sensor and configured to receive the input electrical current from the capacitive sensor (See FIG. 3 above, positive input terminal to amplifier 1430);
one or more power supply terminals arranged to receive one or more power supply voltages from a power supply (See FIG. 3 above, power supply terminals for amplifier 1430 from general power supply comprising amplifiers 1432 and 1436 and voltages +V and -V);
a first voltage source coupled to the one or more power supply terminals and configured to provide a disturbance voltage to the one or more power supply terminals, the disturbance voltage representing a voltage at the first input terminal (Note Claim Interpretation section above regarding the first voltage source and see FIG. 3 above, first voltage source +V and amplifier 1432); and
an output terminal configured to provide the current signal (See FIG. 3 above, output terminal of amplifier 1430)
wherein the one or more power supply voltages are driven with a voltage essentially the same as a voltage present at the first input terminal by directing the disturbance voltage to the one or more power supply terminals (See FIG. 3 above and see ¶¶0044-0045 wherein the circuit is configure to remove the parasitic capacitance at capacitor 1434 to zero which implies the same voltage is being input into the input terminal of the amplifier 1430 as the power supply terminals).

XII.	CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of the appropriate paragraph of pre-AIA  35 U.S.C. §103(a) that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obviousness Rejection Applying Iannello and Lithography Apparatus
Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannello in view of U.S. Patent Application Publication No. 2005/0002004 to Kolesnychenko et al. (hereinafter “Lithography Apparatus”).
Regarding these claims, Iannello teach the generally features of the inspection tool as recited in claim 26, but not specifically the tool being a lithography device.  Nevertheless, Lithography teaches an inspection tool for lithography apparatus (See Lithography Apparatus FIGS. 1 and 4, particularly FIG. 4, reprinted below) comprising a projection system having a lens and further the use of a gap/distance sensor for

    PNG
    media_image2.png
    229
    461
    media_image2.png
    Greyscale

Lithography Apparatus FIG. 4
measuring the distance to the substrate (See Lithography Apparatus FIG. 34 above, projection system comprising lens adjacent to stage/substrate holder WT supporting a substrate/wafer W thereon and further see ¶0054 wherein the distance between the lens 10 and the substrate can be calculated).  It would have been obvious at the time the invention was made to incorporate the capacitive sensing system of Iannello into the Lithography Apparatus.  This combination would imply using the capacitive sensing system into the Lithography Apparatus to measure the distance between the lens 10 and the wafer W or the wafer substrate WT.  One having ordinary skill in the art would make such a combination because as explicitly noted in Lithography Apparatus, the gap “distances can be measured by measuring the capacitance between electrodes on, for example, the substrate table WT and the projection system PL,” i.e., specifically using a capacitive sensing system (See Lithography Apparatus ¶0054).

XIII.	ALLOWABLE SUBJECT MATTER
While all claims are rejected as provided above, claims 1-25 and 28-30 are nevertheless allowable over the prior art of record herein.  
Regarding claims 1-25, 28 and 29, the prior art of record herein does not show or teach the capacitive sensor, the power supply and the first voltage element being distinct as recited in the claims and in combination with the other features of the claims.
Regarding claim 30, the prior art of record herein does not show or teach the first voltage source coupled to the first input terminal and is configured to drive the capacitive sensor in the manner as recited in the claim and in combination with the other features of the claim.

XIV.	PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 995 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XV.	INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVI.	CONCLUSION
Claims 1-35 are pending and examined.
Claims 1-35 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992